DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,565,827. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 2-10 of the present application is recited in claims 1-9 of U.S. Patent No. 10,565,827 including: “a gaming table that includes at least one sensor and at least one display device”, “a processor”, “a non-transitory medium having stored thereon a plurality of instructions……….”, “determine a set of primary players for a live game played at the gaming table”, “determine a set of users for a virtual player in the live game……..”, “receive over a communication network, a separate monetary wager for each user of the set of users”, “receive from the at least one sensor, information identifying a separate and respective set of cards for each primary player………”, “receive from the at least one sensor, information identifying a second set of cards for the virtual player in the live game”, “populate, over the communication network, a separate and respective user interface of a separate and respective remote device of each user of the set of users with information identifying the second set of cards and options available in the live game………”, “receive a respective choice from each primary player of the set of primary players in the live game regarding play of the live game using a respective set of cards”, “in response to receiving the information identifying the separate and respective  set of cards for each primary player of the set of primary players and the respective choice from each primary player of the set of primary players, populate a data structure with respective ending values for the live game for each primary player of the set of primary players”, “receive over the communication network, a respective second choice from .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The patent to Hill (US 2012/0004037) discloses a game apparatus comprising a gaming table 205 that includes at least one sensor and at least one display device, Fig. 2, paragraph [0039], a communication network 170, Fig. 1, a processor paragraph [0011], and a non-transitory medium having stored thereon a plurality of instructions, paragraph [0011].  The instructions when executed:
determine a set of primary players for a live game played at the gaming table, Fig. 7e, paragraph [0067], real-world players for real-time game are shown as participants in the game; 
 determine a set of users for a virtual player in the live game, in which the set of users includes a plurality of users, (paragraphs [0072], [0073], multiple remote players may log in to a single game table seat);
receive, over the communication network, a separate monetary wager for each user of the set of users (paragraph [0011], information about a wager);
receive from the at least one sensor, information identifying a separate and respective set of cards for each primary player of the set of primary players for the live game (paragraphs [0066], [0067], cards are dealt to each player and paragraph [0039], table scans cards for remote players);

receive a respective choice from each primary player of the set of primary players in the live game regarding play of the live game using a respective set of cards (paragraphs [0066], [0067], players may bet, fold split, double-down, etc.);
in response to receiving the information identifying the separate and respective set of cards for each primary player of the set of primary players, populate a data structure with respective ending values for the live game for each primary player of the set of primary players (paragraphs [0033] – [0039], table scans all game data and results and stores in database 140);
receive, over the communication network, a respective second choice from each user of the set of users regarding play of the live game using the second set of cards (paragraphs [0066], [0067], remote players may also bet, fold split, double-down, etc.); 
in response to receiving the information identifying the second set of cards and the respective second choice form each user of the set of users, populate the data structure with respective second ending values for the live game for each user of the set of users (paragraphs [0033] – [0039], table scans all game data and results and stores in database 140);
populate, over the communication network, respective user interfaces of remote devices or each of the set of users with information identifying the respective ending values (paragraphs [0066], [0067], game results are shown to the remote player);

populate the at least one display device with an indication of the respective second ending values (paragraph [0039], gaming table display of remote banker’s hand, for example).

The patents to Muir (WO98/51384), Hong et al. (US 2011/0223982) and Amaitis et al. (US 2009/0186676) cited in the IDS filed 07/27/20 all disclose network gaming systems similar to Hill’s game apparatus. 
The newly cited patents to Men et al. (US 2016/0253865) and  Chun (US 8,821,239) all disclose network gaming systems comprising a gaming table wherein live primary players may play at the gaming table, and virtual players may play in the live game.  A communications network and remote user interface devices connect the players to the game.  
None of the cited references alone or in combination teach the claimed: 
“display, over the communication network, performance statistics for each user of the set of users on the separate and respective user interfaces;
receive, over the communication network, a wager entered at a given user interface, from a given user of the set of users, on a performance of the given user or on a performance of another given user in the set of users;
determine a winner as a given user among the set of users based on the performance statistics; and 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








bhl